Citation Nr: 1626168	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  08-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a dental condition, for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran testified at a September 2009 Board hearing before the undersigned. 

In September 2012, the Board issued a decision denying the Veteran's claim for service connection for a dental condition, for treatment purposes.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims.  In April 2014, the Court issued a Memorandum Opinion setting aside the September 2012 Board decision and remanding the claim for further proceedings consistent with the Opinion.  In February 2015, the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran's dental disability was not caused or aggravated by his active service.


CONCLUSION OF LAW

The criteria for service connection of a dental condition for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.150, Diagnostic Code 9913 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Missing teeth may be compensable under 38 C.F.R. § 4.150, Code 9913 for "loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity."  However, the Note immediately following Diagnostic Code 9913 states, "These ratings apply only to bone loss from trauma or disease such as osteomyelitis, and not the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Dental extractions in service are not considered dental trauma.  See V.A. G.C. Prec. 5-97.

The Veteran reports that during basic training, while engaged in a bayonet drill, he was struck in the mouth with the butt of a rifle.  He sought treatment, but due to infection following the trauma, two teeth, #24 and #25, had to be extracted.  Service treatment records are consistent with the Veteran's allegations.  They show that these two teeth were removed in September 1967, soon after entry into active service, during the period when he would have been undergoing the training and drills he describes.  The Veteran contends that the removal of these two teeth led to the decay and removal of additional teeth in the lower right side.  Following such removal, his jaw bone was filed down for the placement of dentures.  However, because of improper filing of the jaw, he now suffers from almost no gum ridge for his dentures to rest upon.

The Board is sympathetic to the Veteran's claim and thankful for his service.  However, service connection is not warranted for his current dental disability, as the weight of the credible and competent evidence demonstrates that the Veteran did not suffer from loss of teeth due to loss of substance of body of maxilla or mandible due to trauma in service.  The rating criteria under 38 C.F.R. § 4.150, DC 9913 is very specific in that it contemplates only bone loss due to loss of substance of body of maxilla or mandible from trauma or certain disease.  While the Veteran currently suffers from resorption of the mandible due to having teeth removed at various times during and following service, the fact remains that he did not lose tooth #24 or tooth #25 due to loss of substance of body of the maxilla or mandible following trauma or from osteomyelitis.  Rather, he had teeth removed due to his reported trauma, but no bone loss was noted to have occurred, and then later, once other nearby teeth were also removed due to periodontal disease, suffered uneven bone loss by resorption of the alveolar bone causing ill-fitting dentures.  The rating criteria is specific in stating that this scenario is not contemplated, in other words, it is not considered to be disabling for compensation purposes.  Thus, service connection for the Veteran's dental disability is not warranted.  

The December 2009 VA examiner, after carefully reviewing the service treatment records and completing physical examination of the Veteran, explained that it was common and routine when extracting teeth, such as teeth #24 and #25 extracted in service, to remove some of the alveolar bone.  However, such is not akin to loss of teeth due to loss of substance of body of the maxilla or mandible.  Rather, his teeth were extracted, and then some of the alveolar bone was removed at that time.  

Furthermore, the 2009, 2012, and 2015 VA examiners, after reviewing the service treatment records and examining the Veteran, diagnosed the Veteran with ridge resorption as the cause of his current bone loss of the right mandible.  The examiners were in agreement that the Veteran's loss of his subsequent teeth on the lower right side, leading to uneven bone resorption, was not due the removal of teeth number #24 or #25, as even if the surrounding teeth were prepared for a prosthetic at that time, such procedure was minor and common and did not negatively effect, or weaken, the surrounding teeth.  The examiners were also in agreement that some removal of the alveolar bone upon extraction of teeth #24 and #25 did not cause the Veteran's later mandible resorption and poor fitting denture.  That condition occurred following removal of many other teeth during and after service and after many years of loss of teeth.  The fact remains, however, that there is no evidence that the trauma the Veteran suffered in service caused loss of body of the mandible.  Therefore, as the requirements for service connection for a dental disability for compensation purposes have not been met under the rating criteria, service connection for dental disability must be denied.

In so finding, the Board has considered the Veteran's contentions as to the etiology of his current mandibular bone loss.  However, the service treatment records and three VA opinions outweigh his contentions.  Significantly, there is no evidence or contention that dental trauma in service caused loss of substance of the body of the mandible, necessitating tooth extraction, a specific requisite in the rating criteria.  Rather, the contention is that the bone later resorbed following tooth extraction.  Unfortunately, service connection for a dental disability for compensation purposes is not warranted in that instance.






ORDER

Service connection for a dental disability for compensation purposes is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


